Citation Nr: 9920327	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a assignment of a higher disability rating 
for service-connected tension headaches, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1977.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from June 1995 and November 1996 
rating decisions by the Indianapolis, Indiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  RO 
hearings were conducted in December 1995 and May 1997.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
fibromyalgia and the veteran's period of active military 
service. 

2.  There is no medical evidence of a nexus between current 
back disability and the veteran's period of active military 
service. 

3.  The veteran's service-connected tension headaches are 
productive of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for fibromyalgia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The veteran's claim of entitlement to service connection 
for back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a 50 percent for the veteran's service-
connected tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first two issues before the Board arise from service 
connection claims.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Fibromyalgia.

Review of the claims file reveals current medical diagnoses 
of fibromyalgia, including a diagnosis on VA examination in 
May 1998.  The Caluza requirement of a medical diagnosis of 
current disability has therefore been met.  For purposes of 
the well-grounded analysis, the veteran's assertions 
regarding onset of certain symptoms during service is 
accepted as competent evidence of incurrence.  

However, after reviewing the record in its entirely, the 
Board is nevertheless unable to find any medical evidence of 
a nexus or link between the currently diagnosed fibromyalgia 
and the veteran's period of military service.  The veteran's 
service medical records do in fact document various physical 
and psychiatric complaints, but there is nothing is those 
records to suggest that fibromyalgia was first manifested 
during service.  Many of the veteran's complaints were 
related to headaches (for which service connection has 
already been established).  Reference has been made to 
complaints of fatigue during service, and service medical 
records dated in September 1975 do refer to symptoms of 
fatigue, but the clinical diagnosis at that time was tension 
headaches and anxiety reaction.  Complaints of pain in the 
low and mid back are documented in 1976 and 1977 service 
medical records, but there is no medical evidence suggesting 
that these complaints were related to fibromyalgia.  
Significantly, on separation examination in January 1977, the 
veteran's spine and other musculature were clinically 
evaluated as normal despite the fact that at the time of 
separation the veteran gave a history of recurrent back pain.  

Looking to post-service medical evidence, it appears that the 
veteran started receiving treatment from Dr. William H. 
Edwards in 1987, and it appears that fibromyalgia was first 
clinically diagnosed in the early 1990's.  Based on this 
record, the Board is unable to find any medical evidence of a 
continuity of pertinent symptomatology to link the veteran's 
fibromyalgia to her period of service which ended in 1977.  
The Board does note here that in a May 1993 statement, Dr. 
Edwards states that the veteran has been suffering from 
certain symptoms since 1973, but in an April 195 letter he 
stated that the veteran had been his patient since 1987.  It 
is therefore clear that the statement regarding symptoms 
since 1973 is based on history furnished to Dr. Edwards by 
the veteran.  Under such circumstances, the Board cannot view 
the statement(s) by Dr. Edwards as constituting a competent 
medical opinion as to causation so as to well-ground the 
veteran's claim under Caluza and/or Savage.  

The Board recognizes the veteran's sincere belief that she 
began suffering from symptoms of fibromyalgia during service.  
However, medical evidence of such a link is necessary to 
well-ground her claim, and her lay assertions regarding such 
a link cannot be accepted as competent.  Espiritu.  What is 
needed to well-ground her claim is medical evidence 
suggesting a link between her fibromyalgia and her military 
service. 

B.  Back Disability.

For essentially the same reason discussed above, the Board is 
also unable to view the back disability claim as well-
grounded.  Accepting for the sake of argument that there is a 
current medical diagnosis of back disability and accepting 
the veteran's assertions regarding incurrence as competent, 
the record still does not appear to include any medical 
evidence of a link or nexus to service.  

Service medical records do show complaints of low and mid-
back pain in December 1976 and January 1977, and the veteran 
related a history of recurrent back pain in the lumbosacral 
area since December 1976 at the time of her separation 
examination in January 1977.  However, her spine and other 
musculature were clinically evaluated as normal.  Further, 
there does not appear to be any continuity of low or mid-back 
symptoms after service, although a 1979 medical record shows 
cervical spine complaints.  

As with the fibromyalgia issue, the veteran's lay assertions 
regarding her belief that she suffers from a back disability 
related to service (while sincere) cannot be accepted as 
competent for purposes of showing a link to service for well-
grounded purposes.  Medical evidence of causation is 
necessary to render her claim well-grounded. 


C.  Higher Disability Rating-Tension Headaches.

With regard to the final issue, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  As such, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
With such an appeal, the proper evaluation(s) to be assigned 
over the period in question is for consideration.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence of record, which includes various private and VA 
medical reports, including a May 1998 VA examination report, 
the Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Further, in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Service medical records show that during her July 1974 annual 
flight examination, the veteran complained of daily "light" 
headaches, and "severe" headaches once per month.  During 
her annual air traffic controller (ATC) examination in 
September 1975, the veteran reported that she had experienced 
frequent and severe headaches since suffering from a 
fractured mandible in a 1972 automobile accident.  The 
examining physician diagnosed tension-type headaches, 
requiring medication for control.  He recommended that the 
veteran be medically disqualified for ATC duty.  Later in 
September 1975, the veteran presented for neuropsychiatric 
evaluation.  She reported the onset of an annoying 
"throbbing" in the occipital region since July 1974, and 
stated that since January 1975, the headaches were constant 
at all times, and worse with loud noises.  The impression was 
of tension headaches.  A December 1975 physical profile 
report stated that the veteran was certified as medically 
disqualified for ATC duty as of November 1975.  The veteran 
reported to mental health clinic in October 1976 with 
complaints of tension headaches several times per week.  The 
assessment was mental and social conflicts.  During her 
January 1977 service separation examination, the veteran 
reported frequent headaches since her 1972 automobile 
accident.

Post-service medical records show that in November 1979, the 
veteran presented for physical therapy clinical evaluation 
with complaints of a 6-year history of headaches.  She 
provided a history of two auto accidents several years 
previously, and stated that her headaches were at the base of 
the skull.  Cervical traction was prescribed.  

A statement from William H. Edwards, M.D., dated in May 1993, 
said that the veteran had suffered from headaches since 1973, 
which had gotten progressively worse over the years.  Dr. 
Edwards added that the veteran's mental capacity had been 
affected by almost daily headaches, to the extent that they 
affected her ability to maintain any type of gainful 
employment.

An August 1994 decision of the Social Security Administration 
(SSA) denied the veteran's claim of entitlement to disability 
benefits.  Said decision stated that the veteran claimed 
disability due to headaches, as well as injuries during an 
in-service automobile accident, back pain, and Lyme disease.

On February 22, 1995, the veteran filed a claim of 
entitlement to service connection for severe headaches.  The 
veteran was afforded a VA peripheral nerves examination in 
March 1995.  She reported a history of bitemporal headaches, 
and stated that her headaches had gotten worse.  The veteran 
said that visiting a chiropractor alleviated the headaches 
for a short period of time, but that no medications really 
helped.  Objectively, cranial nerves II through XII were 
grossly intact.  The diagnoses were muscle tension headaches 
and temporomandibular joint (TMJ) syndrome.

During her personal hearing at the RO in December 1995, the 
veteran testified that she suffered from headaches daily, and 
that they fluctuated in severity.  She reported that she had 
a constant headache, and that if she read a good deal, the 
pain in her head increased and she would have to lie down in 
the dark.  She described a pounding pain in the temples, 
which sometimes caused her to be nauseated and to vomit.  The 
veteran testified that she got the "really huge" headaches 
an average of two to three times per week, which affected her 
memory, ability to concentrate, and made her irritable.  She 
noted that she was medically-disqualified as an air traffic 
controller during service due to headaches, and testified 
that she last worked in 1986 as a dispatcher in the Tell City 
Police Department.  The veteran testified that she had not 
worked since then "[b]ecause of my headaches and because of 
my back."  The veteran stated that she wouldn't even try to 
go back to work because she would need to be able to lie down 
in the dark.

Most recently, the veteran was afforded a VA general medical 
examination in May 1998.  She reported constant headaches, 
and stated that there was constant pressure in her head which 
occasionally felt like "ice picks sticking into" her head.  
The veteran stated that she could tell when the spasms were 
coming on, because she began to feel nauseated, occasionally 
vomited, and could feel her eyes "jump."  The diagnosis was 
headaches, muscle tension type.

The veteran's service-connected tension headaches are 
currently evaluated as 30 percent disabling, analogous to 
migraine, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A 30 percent disability evaluation is warranted for 
migraine with characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  The veteran contends that her 
service-connected headaches are severe in nature, resulting 
in dizziness, vomiting, and blurred vision.  She reports that 
she becomes completely disabled from the headaches at least 
twice per week.  The veteran contends that she is entitled to 
at least a 50 percent disability evaluation for her tension 
headaches.  After considering the evidence and resolving all 
reasonable doubt in her favor, the Board is compelled to 
conclude that her tension headache disability picture more 
nearly approximates the criteria for a 50 percent rating and 
that such a rating is therefore warranted under 38 C.F.R. 
§ 4.7.  

The record includes not only the veteran's assertions 
regarding almost daily headaches, but also her statements and 
testimony to the effect that approximately two time a week 
the headaches are severe in nature.  Further, there is 
evidence that her headache disability has resulted in medical 
disqualification for an air traffic controller position thus 
suggesting at least some economic inadaptability.  While it 
appears that the Social Security Administration has not found 
sufficient disability to warrant disability benefits under 
that program, the Board cannot conclude based on the record 
that the preponderance of the evidence is against a finding 
of severe economic inadaptability.  

In sum, the Board finds that entitlement to a rating of 50 
percent is warranted for tension headaches.  This rating is 
the highest schedular rating available under Diagnostic Code 
8100.  In reaching this conclusion, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 have been applied.  



ORDER

The veteran's claims of entitlement to service connection for 
fibromyalgia and for back disability are not well-grounded.  
To this extent, the appeal is denied.  

Entitlement to assignment of a disability rating of 50 
percent for service-connected tension headaches is warranted.  
To this extent, the appeal is granted. 




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

